DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendments
Claims 1-20 of U.S. Application 16/443,572 filed on July 01, 2022 are presented for examination.
Response to Arguments

Entry of Amendments
Amendments to claims 1-7 and 15-20 have been entered.


Rejections under USC 102 and 103
Applicant's arguments filed on 07/01/2022 have been fully considered but they are not persuasive. 
As to applicant's arguments for independent claims 1 and 16 of “Amended claim 1 of the present application recites an electrical panel adapter for an enclosure that is formed of at least one panel. In contrast to Ayanegui, the electrical panel adapter of claim 1 includes "a main unit having a front portion and a rear portion, ... installable on the enclosure such that the rear portion of the main unit is positioned inside the enclosure and the front portion of the main unit extends through an aperture in the at least one panel ... further comprising a base frame that is securable to the main unit, wherein when the electrical panel adapter is installed on the enclosure, the base frame and the main unit are positioned on opposite sides of the at least one panel, with at least a portion of the at least one panel sandwiched between the base frame and the main unit." See, e.g., Fig. 3 of the present application. 
The features of amended claim 1 are neither described nor suggested by Ayanegui. To the extent Ayanegui describes a face plate 18, the face plate 18 is mounted to the outside of the panel 12. Unnumbered screws (see Figs. 2 and 3) appear to secure the face plate 18 to the outside of the panel 12. Ayanegui does not describe a "base frame" and a "main unit" that are "positioned on opposite sides of the at least one panel, with at least a portion of the at least one panel sandwiched between the base frame and the main unit," as claimed in amended claim 1. Applicant submits that the configuration of amended claim 1 provides a more secure installation of the electrical panel adapter to the panel of the enclosure. 
Amended claim 16 recites a method of installing an electrical panel adapter on an enclosure formed of at least one panel. The method includes "fitting a main unit of the electrical panel adapter into an aperture in the at least one panel of the enclosure, wherein the main unit has a front portion and a rear portion, .. . positioning the rear portion of the main unit inside the enclosure, and positioning the front portion of the main unit in the aperture such that the front portion of the main unit extends through the aperture . .. wherein the electrical panel adapter further has a base frame that is securable to the main unit, . . . [by] positioning the base frame and the main unit on opposite sides of the at least one panel of the enclosure, and securing the base frame to the main unit such that at least a portion of the at least one panel is sandwiched between the base frame and the main unit."9 
Application No. 16/443,572 
Reply to Office Action Dated May 24, 2022 
For reasons similar to those discussed above with regard to claim 1, the features of amended claim 16 are neither described nor suggested by Ayanegui. Again, to the extent Ayanegui describes a face plate 18, the face plate 18 is mounted to the outside of the panel 12, e.g., by unnumbered screws. Ayanegui does not describe positioning a "base frame" and a "main unit. . on opposite sides of the at least one panel, and securing the base frame to the main unit such that at least a portion of the at least one panel is sandwiched between the base frame and the main unit," as claimed in amended claim 16. 
Applicant submits that the electrical panel adapter of amended claim 1 and the method of amended claim 16 are not anticipated by Ayanegui. Therefore, withdrawal of the Section 102 rejection of claims 16 is warranted,” the Examiner respectfully disagrees for the reasons below:

Paragraph 15 discloses the components of the panel can be place on the panel or inside the panel.  Claim 8 discloses having connections within an enclosure while indicators can be outside the panel. Therefore, the adapter is placed on the panel while a portion of the panel is sandwiched between a base and a main unit. 


	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 and 11-20 are rejected under 35 U.S.C. 102(a1) as being unpatentable over Ayanegui et al (USPGPub 20150015234). 

    PNG
    media_image1.png
    665
    480
    media_image1.png
    Greyscale

Prior At: Ayanegui
Regarding claim 1, Ayanegui discloses an electrical panel adapter (16) for an enclosure that is formed of at least one panel (12), the electrical panel adapter comprising: a main unit (18) having a front portion (front where 30 is) and a rear portion (behind 18 towards 34), wherein the rear portion includes a first plurality of electrical connections (34L1-34L3) adapted to connect to electrical wires and/or equipment located inside the enclosure (par 35 discloses connected to equipment in the enclosure), and the front portion includes a second plurality of electrical connections (30Li-30L3) adapted to connect to one or more electrical devices (such as 42) located outside the enclosure for electrical measurement inside the enclosure (abstract discloses measuring voltage based on values inside the enclosure), the second plurality of electrical connections being electrically coupled to the first plurality of electrical connections (see fig 3 where the voltmeter is connected externally from the enclosure), wherein the electrical panel adapter is installable on the enclosure such that the rear portion of the main unit is positioned inside the enclosure and the front portion of the main unit extends through an aperture in the at least one panel so that the second plurality of electrical connections are accessible from outside the enclosure for connection to electrical devices located outside the enclosure, and when installed, the electrical panel adapter enables electrical devices outside the enclosure to be electrically coupled to the electrical wires and/or equipment inside the enclosure via the first and second plurality of electrical connections without requiring the enclosure to be opened (shown in figs 1-3 where the receptacle is used to connect to the panel and claim 1 discloses measuring without opening the cabinet) the electrical panel adapter further comprising a base frame  (such as 54 shown in fig 4) that is securable to the main unit, wherein when the electrical panel adapter is installed on the enclosure, the base frame and the main unit are positioned on opposite sides of the at least one panel (54 is more towards the interior while 16 is more towards the exterior), with at least a portion of the at least one panel sandwiched between the base frame and the main unit (par 37 discloses the receptacle 16 may have two or more part assembly. Therefore will create a sandwich portion between the base and main unit). 

Regarding claim 2, Ayanegui discloses wherein the base frame is secured to the main unit via fasteners that extend through the at least one panel and couple to the main unit, thereby securing the electrical panel adapter to the at least one panel of the enclosure (see fig 3 where the frame of 18 including screws not fully disclosed and helps couple the main unit through the panel). 
	
Regarding claim 3, Ayanegui discloses wherein the base frame and the main unit are sized and configured such that the fasteners extend through the 22aperture in the at least one panel, and the base frame and the main unit have edge portions that abut against the opposite sides of the at least one panel a base frame that is securable to the main unit, wherein when the electrical panel adapter is installed on the enclosure, the base frame and the main unit are positioned on opposite sides of the at least one panel, and wherein the base frame is secured to the main unit via fasteners that extend through the at least one panel and couple to the main unit, thereby securing the electrical panel adapter to the at least one panel of the enclosure (shown in fig3 where the frame of 24 has portions abut against opposite sides on the panel). 

Regarding claim 4, Ayanegui discloses wherein the edge portions of the base frame and the main unit that abut against the opposite sides of the at least one panel form a seal around the aperture in the at least one panel to protect the interior of the enclosure from an environment outside the enclosure (shown in fig 3 where the two elements helps make a seal including with 20 to protect the receptacle from harm).

Regarding claim 5, Ayanegui discloses wherein comprising a protective cover coupled to the base frame, wherein the protective cover is positionable between a closed position and an open position, and when the protective cover is in the closed position, the protective cover seals against the base frame and protects the second plurality of electrical connections from an environment outside the enclosure (par 27 and fig 3 using 20 and 26,28 as a locking to protect the circuity from harm).

Regarding claim 6, Ayanegui discloses wherein the protective cover includes a transparent surface such that, when the protective cover is positioned in the closed position, the second plurality electrical connections are visible through the transparent surface to the environment outside the enclosure (par 29 discloses 30 allows verification visually. Therefore the cover will be transparent). 

Regarding claim 7, Ayanegui discloses wherein the base frame is annular and provides an access port sized to provide external access to the front portion of the main unit that extends through the aperture in the at least one panel (see fig 3 where the base frame is annular and extends through the panel).

Regarding claim 8, Ayanegui discloses wherein comprising an annular fixing ring sized and configured to fit within the base frame and receive the fasteners that extend through the at least one panel, wherein the fixing ring has an outside diameter that is larger than an inside diameter of at least portions of the base frame, the fixing ring abutting against the base frame when the fasteners secure the base frame to the main unit (see fig 3 where rings around 24 and are annular and secure the frame to the main unit).

Regarding claim 9, Ayanegui discloses wherein a fixing plate sized and configured to fit within the base frame and receive the fasteners that extend through the at least one panel, wherein the fixing plate includes apertures that correspond to the second plurality of electrical connections and provide external access to the second plurality of electrical connections, the fixing plate further having a diameter that is larger than an inside diameter of at least portions of the base frame, and the fixing plate abutting against the base frame when the fasteners secure the base frame to the main unit (see fig 3 where base frame takes screws  and includes an aperture to the main unit to receive and secure the frame to the main unit).

Regarding claim 11, Ayanegui discloses wherein the first plurality of electrical connections are terminals that are connectable via cabling to test points inside the enclosure for measurement of electrical parameters including both voltage and current inside the enclosure (abstract, pars37, and 38 discloses verifying voltages inside the enclosure. Therefore also including current). 

Regarding claim 12, Ayanegui discloses wherein further comprising a notched structure that extends from a surface of the main unit adjacent to the first plurality of electrical connections, wherein the notched structure is configured to provide strain relief to the cabling that connects the first plurality of electrical connections to the electrical wires and/or equipment (using 54 as a way to release stress on the cable).

Regarding claim 13, Ayanegui discloses wherein the second plurality of electrical connections are sockets that are connectable via cabling to one or more electrical devices located outside the enclosure for communicating electrical signals between the first plurality of electrical connections and the one or more electrical 24devices outside the enclosure, wherein at least one of the second plurality of electrical connections is configured to communicate an electrical signal for measurement of voltage inside the enclosure and at least another one of the second plurality of electrical connections is configured to communicate an electrical signal for measurement of current inside the enclosure (shown in figs 1-4 where he measurement device outside to enclosure to test voltages on the inside). 

Regarding claim 14, Ayanegui discloses wherein further comprising an overcurrent protection device coupled between at least one first electrical connection and at least one second electrical connection when the at least one first electrical connection is configured to receive an electrical signal for measurement of voltage inside the enclosure, while an overcurrent protection device is not coupled between a first electrical connection and a second electrical connection when said first electrical connection is configured to receive an electrical signal for measurement of current inside the enclosure (using fuze such as 38L1-38L3).

Regarding claim 15, Ayanegui discloses wherein further comprising an output socket and circuitry within the main unit that includes one or more electrical lines connected to the output socket to supply electrical power to the output socket, wherein the electrical power is drawn from an electrical wire or equipment inside the enclosure that is connected to at least one of the first electrical connections (as shown in fig 3-4 using 30).

Regarding claim 16, Ayanegui discloses a method of installing an electrical panel adapter  (16) on an enclosure formed of at least one panel (12), the method comprising: fitting a main unit (18) of the electrical panel adapter into an aperture in the at least one panel of the enclosure, wherein the main unit has a front portion (front where 30 is) and a rear portion (behind 18 towards 34), the rear portion including a first plurality of electrical connections (34L1-34L3) adapted to connect to electrical wires and/or equipment located inside the enclosure (par 35 discloses connected to equipment in the enclosure), and the front portion including a second plurality of electrical connections (30Li-30L3) adapted to connect to one or more electrical devices 25located (such as 42)  outside the enclosure, the second plurality of electrical connections being electrically coupled to the first plurality of electrical connections (see fig 3 where the voltmeter is connected externally from the enclosure), positioning the rear portion of the main unit inside the enclosure and positioning the front portion of the main unit in the aperature such that the front portion of the main unit extends through the aperture so that the second plurality of connections are accessible from outside the enclosure for connection to electrical devices outside the enclosure, and the electrical panel adapter enables electrical devices outside the enclosure to be electrically coupled to the electrical wires and/or equipment inside the enclosure via the first and second plurality of electrical connections without requiring the enclosure to be opened (shown in figs 1-3 where the receptacle is used to connect to the panel and claim 1 discloses measuring without opening the cabinet. Par 36 discloses receptacle 16 is installed on the door 12) the electrical panel adapter further comprising a base frame  (such as 54 shown in fig 4) that is securable to the main unit, wherein when the electrical panel adapter is installed on the enclosure, the base frame and the main unit are positioned on opposite sides of the at least one panel (54 is more towards the interior while 16 is more towards the exterior), with at least a portion of the at least one panel sandwiched between the base frame and the main unit (par 37 discloses the receptacle 16 may have two or more part assembly. Therefore will create a sandwich portion between the base and main unit). 


Regarding claim 17, Ayanegui discloses wherein the base frame is secured to the main unit via fasteners that extend through the at least one panel, thereby securing the electrical panel adapter to the at least one panel of the enclosure (see fig 3 where the frame of 18 including screws not fully disclosed and helps couple the main unit through the panel). 

Regarding claim 18, Ayanegui discloses wherein the electrical panel adapter further has a protective cover coupled to the base frame, and the protective cover is positionable between a closed position and an open position, the method further comprising: positioning the protective cover in the closed position; and sealing the protective cover against the base frame to protect the second plurality of electrical connections from the environment outside the enclosure (par 27 and fig 3 using 20 and 26,28 as a locking to protect the circuity from harm).

Regarding claim 19, Ayanegui discloses wherein the electrical panel adapter further has an annular fixing ring sized and configured to fit within the base frame and receive the fasteners that extend through the at least one panel, the fixing ring having an outside diameter that is larger than an inside diameter of at least portions of the base frame, the method further comprising: inserting the fixing ring into the base frame such that the fixing ring abuts against the base frame; and securing the base frame to the main unit by extending the fasteners through the fixing ring and the at least one panel and coupling the fasteners to the main unit (see fig 3 where rings around 24 and are annular and secure the frame to the main unit).

Regarding claim 20, Ayanegui discloses wherein the electrical panel adapter further has a fixing plate sized and configured to fit within the base frame and receive fasteners that extend through the at least one panel, the fixing plate having a diameter that is larger than an inside diameter of at least portions of the base frame, the method further comprising: inserting the fixing plate into the base frame such that the fixing plate abuts against the base frame; aligning apertures in the fixing plate with the second plurality of electrical connections on the front portion of the main unit; and securing the base frame to the main unit by extending the fasteners through the fixing plate and the at least one panel and coupling the fasteners to the main unit (see fig 3 where base frame takes screws  and includes an aperture to the main unit to receive and secure the frame to the main unit).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Ayanegui et al (USPGPub 20150015234) in view of Parrish et al (USPGPub 20100048047). 
Regarding claim 10, Ayanegui does not fully disclose wherein the main unit is rotatable relative to the at least one panel to a mounting position having a desired orientation that facilitates connection of the second plurality of electrical connections to electrical wires and/or equipment located inside the enclosure.
However, Parrish discloses wherein the main unit is rotatable relative to the at least one panel to a mounting position having a desired orientation that facilitates connection of the second plurality of electrical connections to electrical wires and/or equipment located inside the enclosure (claim 1 discloses the ring of the main unit is rotatable). Therefore can be used to connect and or disconnect). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to have combined Ayanegui in view of Parrish in order to properly connect to the panel based on orientation of external devices). 	



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E HAWKINS whose telephone number is (571)272-2647. The examiner can normally be reached Monday-Friday 7:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC E HAWKINS/Primary Examiner, Art Unit 2868